DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/389771 filed on April 19, 2019 in which Claims 1-20 are presented for examination.

Status of Claims
Claims are 1-20 are pending, of which claims 1-20 are rejected under 103.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 11, 2020 was filed after the mailing date of the Application on April 19, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the image" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US Patent Application 2014/0250079) in view of Maffezzoni (US Patent 6,385,707).

Claim 1, Gardner teaches a method for replicating contents of a storage device associated with a client device to a target site (View Gardner ¶ 4, 47; backup source storage), the method comprising: determining changes between the contents of the storage device and the seed image (View Gardner ¶ 12, 46; analysis phase); transmitting the changes to the target site (View Gardner ¶ 47; nonduplicate block stored in vault); incorporating the changes into the seed image to generate an initial image of the storage device (View Gardner ¶ 48, 49; eliminate duplicate blocks, restore phase).

Gardner does not explicitly teach selecting a seed image associated with the storage device rom an image repository and storing the seed image at the target site, wherein contents of the seed image were not transmitted to the target site from the client device.

However, Maffezzoni teaches selecting a seed image associated with the storage device rom an image repository and storing the seed image at the target site, wherein contents of the seed image were not transmitted to the target site from the client device (View Maffezzoni Col. 3, Lines 4-10; selecting files to be copied from the primary drive of the computer system to the backup drive).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Gardner with selecting a seed image associated with the storage device rom an image repository and storing the seed image at the target site, wherein contents of the seed image were not transmitted to the target site from the client device since it is known in the art that files can be selected (View Maffezzoni Col. 3, Lines 4-10).  Such modification would have the selected files to be copied.

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Gardner further teaches tracking changes to the contents stored in the storage device (View Gardner ¶ 28; incremental backup), wherein the changes are uploaded to the target site and stored with the image or incorporated into the initial image to generate an image corresponding to a different point in time (View Gardner ¶ 30; create base backup, multiple incremental backups).


Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  Gardner further teaches sweeping the storage device to evaluate each block in order to compare each block with a corresponding block in the seed image (View Gardner ¶ 12, 46; analysis phase), wherein each block of the storage device whose comparison doesn’t match, is uploaded to the target site and stored with or incorporated into the initial image (View Gardner ¶ 47; nonduplicate block stored in vault).



Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US Patent Application 2014/0250079) in view of Maffezzoni (US Patent 6,385,707) and further in view of Yamasaki (US Patent Application 2004/0236984).


Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  Gardner does not explicitly teach storing the changes in a journal at the client device.

However, Yamasaki teaches storing the changes in a journal at the client device (View Yamasaki ¶ 61, 62; log table, client computer). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Gardner with storing the changes in a journal at the client device since it is known in the art that changes to a file can be stored (View Yamasaki ¶ 61, 62).  Such modification would have allowed a restored image to be generated.

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  Gardner does not explicitly teach storing pointers to the changes in the journal at the client device.

However, Yamasaki teaches storing pointers to the changes in the journal at the client device (View Yamasaki ¶ 61, 62; file name). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Gardner with storing pointers to the changes in the journal at the client device since it is known in the art that a change file can be named (View Yamasaki ¶ 61, 62).  Such modification would have allowed a pointer to be generated for a change file.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US Patent Application 2014/0250079) in view of Maffezzoni (US Patent 6,385,707) and further in view of Passerini (US Patent Application 2007/0088973).

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 2.  Gardner does not explicitly teach tracking changes by intercepting writes to the storage device, wherein the intercepted writes are recorded in a journal.

However, Passerini teaches tracking changes by intercepting writes to the storage device (View Passerini ¶ 4; intercepted write command), wherein the intercepted writes are recorded in a journal (View Passerini ¶ 4; time store).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Gardner with tracking changes by intercepting writes to the storage device, wherein the intercepted writes are recorded in a journal since it is known in the art that a write command can be intercepted (View Passerini ¶ 4).  Such modification would have allowed an intercepted write command to be stored.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US Patent Application 2014/0250079) in view of Maffezzoni (US Patent 6,385,707) and further in view of Kalach (US Patent Application 2014/0181575).


Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 6.  Gardner does not explicitly teach the comparison is performed by comparing a checksum of each block with a checksum of each corresponding block in the seed image.

However, Kalach teaches the comparison is performed by comparing a checksum of each block with a checksum of each corresponding block in the seed image (View Kalach ¶ 27; checksum).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Gardner with the comparison is performed by comparing a checksum of each block with a checksum of each corresponding block in the seed image since it is known in the art that checksums can be compared (View Kalach ¶ 27).  Such modification would have allowed an error to be detected in a file.

Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US Patent Application 2014/0250079) in view of Maffezzoni (US Patent 6,385,707) and further in view of Prinsloo (US Patent Application 2018/0173552).

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 2.  Gardner does not explicitly teach launching a virtual machine at the target site that is based on the image of the contents and allowing a user to remotely access the virtual machine through a web portal.

However, Prinsloo teaches launching a virtual machine at the target site that is based on the image of the contents (View Prinsloo ¶ 33; virtual machine) and allowing a user to remotely access the virtual machine through a web portal (View Prinsloo ¶ 33; user access to virtual machine).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Gardner with launching a virtual machine at the target site that is based on the image of the contents and allowing a user to remotely access the virtual machine through a web portal since it is known in the art that a user can access a web portal (View Prinsloo ¶ 33).  Such modification would have allowed a user to access the updated or changed files.

Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 1.  Gardner does not explicitly teach generating the initial image while allowing user access and make changes to the contents of the storage device.

However, Prinsloo teaches generating the initial image while allowing user access and make changes to the contents of the storage device (View Prinsloo ¶ 33; user access to virtual machine).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Gardner with generating the image while allowing user access and changes to the contents of the storage device since it is known in the art that a user can access a web portal through a virtual machine (View Prinsloo ¶ 33).  Such modification would have allowed a user to access the updated or changed files using a virtual machine.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US Patent Application 2014/0250079) in view of Maffezzoni (US Patent 6,385,707) in view of Prinsloo (US Patent Application 2018/0173552) and further in view of Chiruvolu (US Patent Application 2013/0346803).

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 8.  Gardner and Prinsloo do not explicitly teach synching changes made through the virtual machine back to the storage device of the client devices.

However, Chiruvolu teaches synching changes made through the virtual machine back to the storage device of the client devices (View Chiruvolu ¶ 26; synchronize data).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Gardner with synching changes made through the virtual machine back to the storage device of the client devices since it is known in the art that data can be synchronized (View Chiruvolu ¶ 26).  Such modification would have allowed changed or updated files to be synchronized.

Claim(s) 11, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Hare (US Patent Application 2016/0132401) in view of Gardner (US Patent Application 2014/0250079) and further in view of Maffezzoni (US Patent 6,385,707).


Claim 11, O’Hare teaches a method for replicating contents of a storage device of a client device to a cloud (View O’Hare ¶ 612, 617, 620; replicate data in cloud).

O’Hare does not explicitly teach comparing contents of the storage device with contents of a seed image stored in the cloud, wherein the seed image is not transmitted from the client device; uploading the contents of the storage device that are different from the content of the seed image to the cloud; incorporating the uploaded contents of the storage device into the seed image to generate an initial image of the storage device; and tracking changes at the client device and uploading the changes to the cloud; and incorporating the tracked changes into the initial image to generate an image of the storage device that corresponds to a different point in time than the initial image.

However, Gardner teaches the method comprising: uploading the contents of the storage device that are different from the content of the seed image to the cloud (View Gardner ¶ 47; nonduplicate block stored in vault); incorporating the uploaded contents of the storage device into the seed image to generate an initial image of the storage device (View Gardner ¶ 48, 49; eliminate duplicate blocks, restore phase); and tracking changes at the client device and uploading the changes to the cloud (View Gardner ¶ 12, 46; analysis phase); and incorporating the tracked changes into the initial image to generate an image of the storage device that corresponds to a different point in time than the initial image (View Gardner ¶ 34; update base backup to capture the state at a subsequent point in time).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify O’Hare with uploading the contents of the storage device that are different from the content of the seed image to the cloud; incorporating the uploaded contents of the storage device into the seed image to generate an initial image of the storage device; and tracking changes at the client device and uploading the changes to the cloud; and incorporating the tracked changes into the initial image to generate an image of the storage device that corresponds to a different point in time than the initial image since it is known in the art that change files can be uploaded (View Gardner ¶ 47-49).  Such modification would have allowed changed or updated files to be uploaded to restore an original file.


O’Hare and Gardner does not explicitly teach comparing contents of the storage device with contents of a seed image stored in the cloud, wherein the seed image is not transmitted from the client device.

 However, Gardner teaches the method comprising: comparing contents of the storage device with contents of a seed image stored in the cloud, wherein the seed image is not transmitted from the client device (View Maffezzoni Col. 16, Lines 17-41; compare image files). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with comparing contents of the storage device with contents of a seed image stored in the cloud, wherein the seed image is not transmitted from the client device since it is known in the art that files can be compared (View Maffezzoni Col. 16, Lines 17-41).  Such modification would have allowed a change to be detected in the compared files.


Claim 20 is the medium corresponding to the method of Claim 11 and is therefore rejected under the same reasons set forth in the rejection of Claim 11.

Claim 13, most of the limitations of this claim has been noted in the rejection of Claim 11.  Gardner further teaches sweeping the storage device to evaluate each block in order to compare each block with a corresponding block in the seed image (View Gardner ¶ 12, 46; analysis phase), wherein each block of the storage device whose comparison doesn’t match, is uploaded to the target site and stored with or incorporated into the initial image (View Gardner ¶ 47; nonduplicate block stored in vault).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Hare (US Patent Application 2016/0132401) in view of Gardner (US Patent Application 2014/0250079) in view of Maffezzoni (US Patent 6,385,707) and further in view of Passerini (US Patent Application 2007/0088973).


Claim 12, most of the limitations of this claim has been noted in the rejection of Claim 11.  O’Hare and Gardner do not explicitly teach intercepting writes to a storage device of the client device and storing the writes or pointers to the writes in a journal.

However, Passerini teaches intercepting writes to a storage device of the client device (View Passerini ¶ 4; intercepted write command) and storing the writes or pointers to the writes in a journal (View Passerini ¶ 4; time store). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Gardner with intercepting writes to a storage device of the client device and storing the writes or pointers to the writes in a journal since it is known in the art that a write command can be intercepted (View Passerini ¶ 4).  Such modification would have allowed an intercepted write command to be stored.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Hare (US Patent Application 2016/0132401) in view of Gardner (US Patent Application 2014/0250079) in view of Maffezzoni (US Patent 6,385,707) and further in view of Kalach (US Patent Application 2014/0181575).


Claim 14, most of the limitations of this claim has been noted in the rejection of Claim 13.  O’Hare and Gardner do not explicitly teach the comparison is performed by comparing a checksum of each block with a checksum of each corresponding block in the seed image.

However, Kalach teaches the comparison is performed by comparing a checksum of each block with a checksum of each corresponding block in the seed image (View Kalach ¶ 27; checksum).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Gardner with the comparison is performed by comparing a checksum of each block with a checksum of each corresponding block in the seed image since it is known in the art that a user can access a web portal through a virtual machine (View Kalach ¶ 27).  Such modification would have allowed a user to access the updated or changed files using a virtual machine.


Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Hare (US Patent Application 2016/0132401) in view of Gardner (US Patent Application 2014/0250079) in view of Maffezzoni (US Patent 6,385,707) and further in view of Prinsloo (US Patent Application 2018/0173552).

Claim 15, most of the limitations of this claim has been noted in the rejection of Claim 11.  O’Hare and Gardner do not explicitly teach launching a virtual machine at the target site that is based on the image and allowing a user remote access to the virtual machine through a web portal.

However, Prinsloo teaches launching a virtual machine at the target site that is based on the image (View Prinsloo ¶ 33; virtual machine) and allowing a user remote access to the virtual machine through a web portal (View Prinsloo ¶ 33; user access to virtual machine).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Gardner with launching a virtual machine at the target site that is based on the image of the contents and allowing a user remote access to the virtual machine through a web portal since it is known in the art that a user can access a web portal (View Prinsloo ¶ 33).  Such modification would have allowed a user to access the updated or changed files.

Claim 17, most of the limitations of this claim has been noted in the rejection of Claim 11.  O’Hare and Gardner do not explicitly teach generating the image while allowing access and changes to the contents of the storage device.

However, Prinsloo teaches generating the image while allowing access and changes to the contents of the storage device (View Prinsloo ¶ 33; user access to virtual machine).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Gardner with generating the image while allowing access and changes to the contents of the storage device since it is known in the art that a user can access a web portal through a virtual machine (View Prinsloo ¶ 33).  Such modification would have allowed a user to access the updated or changed files using a virtual machine.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Hare (US Patent Application 2016/0132401) in view of Gardner (US Patent Application 2014/0250079) in view of Maffezzoni (US Patent 6,385,707) in view of Prinsloo (US Patent Application 2018/0173552) and further in view of Chiruvolu (US Patent Application 2013/0346803).

Claim 16, most of the limitations of this claim has been noted in the rejection of Claim 15.  O’Hare, Gardner and Prinsloo do not explicitly teach synching changes made through the virtual machine back to the storage device of the client device.

However, Chiruvolu teaches synching changes made through the virtual machine back to the storage device of the client device (View Chiruvolu ¶ 26; synchronize data).

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Gardner with synching changes made through the virtual machine back to the storage device of the client device since it is known in the art that data can be synchronized (View Chiruvolu ¶ 26).  Such modification would have allowed changed or updated files to be synchronized.

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Hare (US Patent Application 2016/0132401) in view of Gardner (US Patent Application 2014/0250079) in view of Maffezzoni (US Patent 6,385,707) and further in view of Madhu (US Patent Application 2016/0048408).


Claim 18, most of the limitations of this claim has been noted in the rejection of Claim 11.  O’Hare and Gardner do not explicitly teach restoring the image from the cloud.

However, Madhu teaches restoring the image from the cloud of the storage device (View Madhu ¶ 6; disaster recovery). 

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the combination of teachings with restoring the image from the cloud of the storage device since it is known in the art that data can be restored (View Madhu ¶ 6).  Such modification would have data to be restored from a cloud.

Claim 19, most of the limitations of this claim has been noted in the rejection of Claim 18.  Madhu further teaches adding a menu option to a menu that allows the image to be restored from the cloud without booting the client device from an external device (View Madhu ¶ 6; user interface).



Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
-Salas-Meza et al. (U.S. Patent No. 6,704,885); teaches copying files into a backup data set.
-Wang et al. (U.S. Patent No. 7,024,581); teaches file-based backup of a primary partition.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114